KRUEGER, Judge.
The appellant was tried and convicted of the offense of unlawfully possessing intoxicating liquor, to wit, whisky, and his punishment was. assessed at.confinement in the state penitentiary for a term of two years.
Pending the appeal of this case, the law (Pen.Code 1925, art. 666 et seq., as amended) under which this conviction was had has been repealed. See Acts of the 44th Legislature, 2d Called Session (1935), c. 467, § 49, art. 1, Liquor Control Act (Vernon’s Ann.P.C. art. 666 — 49); and the rule announced by this court in the case of Guy Meadows v. State, 88 S.W.(2d) 481.
It is therefore ordered that-the judgment of the trial court be and the same is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.